Citation Nr: 0733312	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  04-41 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for residuals of a 
right foot injury.

4.  Entitlement to service connection for residuals of 
status-post bilateral inguinal hernia repair.

5.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a left hand injury has 
been received.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in August 2003 and December 
2003 that, in part, denied service connection for a low back 
disability, a cervical spine disability, residuals of a right 
foot injury, and residuals of status-post bilateral inguinal 
hernia repair; and declined to reopen a claim for service 
connection for residuals of a left hand injury on the basis 
that new and material evidence had not been received.  The 
veteran timely appealed.

In November 2005, the veteran testified during a hearing 
before the undersigned at the RO.  During the hearing, the 
veteran withdrew his appeal for service connection for a skin 
disability and waived initial consideration by the RO of 
additional evidence to be added to the record.  The 
additional evidence, consisting of VA treatment records from 
1950 to 1990, is accepted by the Board.  38 C.F.R. § 20.800 
(2007).

In July 2007, the undersigned denied the veteran's inferred 
motion for a change in representation on the basis that good 
cause for the delay, following the expiration of the 90-day 
period, was neither alleged nor apparent.  This matter is 
referred to the RO for appropriate action.  38 C.F.R. 
§ 20.1304(b)(i).
  

FINDINGS OF FACT

1.  The veteran's low back disability is not related to a 
disease or injury during active service.

2.  A current cervical spine disability was first 
demonstrated many years after service and is not related to a 
disease or injury during active service.

3.  There is no competent evidence establishing that the 
veteran currently has residuals of a right foot injury.

4.  The veteran's residuals of status-post bilateral inguinal 
hernia repair are not related to a disease or injury during 
active service.

5.  In February 1954, the RO denied service connection for 
residuals of a left hand injury. 

6.  Evidence associated with the claims file since the 
February 1954 denial is cumulative and, when considered by 
itself or in connection with evidence previously assembled, 
does not create a reasonable possibility of substantiating 
the claim for service connection for residuals of a left hand 
injury. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for a cervical spine 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.  The criteria for service connection for residuals of a 
right foot injury are not met.  38 U.S.C.A. §§ 1110, 1131, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3,307, 3.309 (2007).

4.  The criteria for service connection for residuals of 
status-post bilateral inguinal hernia repair are not met.  
38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

5.  The RO's decision in February 1954, denying service 
connection for residuals of a left hand injury, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2007).

6.  The evidence received since the RO's February 1954 denial 
is not new and material, and the claim for service connection 
for residuals of a left hand injury is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through June 2003, August 2003, June 2005, and February 2007 
letters, the RO notified the veteran of elements of service 
connection, and the evidence needed to establish each 
element.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Some of the documents meeting the VCAA's notice requirements 
were provided to the veteran after the rating actions on 
appeal.  Notwithstanding the February 2007 letter, the timing 
deficiency was remedied by the fact that the veteran's claims 
were re-adjudicated by the agency of original jurisdiction 
after notice was provided.  Mayfield, 444 F.3d at 1334; 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran submitted no additional evidence following issuance 
of the February 2007 letter; hence, no re-adjudication 
followed, and no supplemental statement of the case (SSOC) 
was issued.
	 
The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The February 2007 letter provided the veteran with notice as 
to how VA assigns a disability rating and an effective date 
for any award of increased benefits on appeal for service-
connected disabilities.  
 
VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The June 2005 letter notified the veteran that his previous 
claim for service connection for residuals of a left hand 
injury had been denied by letter dated in February 1954.  The 
RO advised the veteran of the evidence needed to establish 
each element for service connection.  The RO told him that 
once a claim had been finally disallowed, new and material 
evidence was required for reopening, and also told him what 
constituted new evidence and what constituted material 
evidence.  This letter satisfied the notice requirements of 
Kent.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records.  
While the current record does not include post-service 
treatment records by family physicians who are deceased or 
records from the Maharry Medical Hospital in the late 1960's 
that the veteran had identified, given the nature of the 
issues under consideration, the evidence already of record, 
and the bases for each denial, as indicated below, the Board 
finds that such records are not dispositive of the appeal; 
hence, the omission of the records does not prejudice the 
veteran.  In April 2006, the veteran responded that he had no 
other information or evidence to substantiate his claims.

The veteran also has not been afforded examinations for his 
claimed disabilities.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  As will be discussed below, while there is credible 
lay evidence of an in-service "split-rail fall," a truck 
accident, and a foot injury-there is no competent evidence 
of current residuals of a right foot injury or that any 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The veteran is not entitled to an examination prior to 
submission of new and material evidence.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2007).

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be presumed for certain chronic 
diseases, such as arthritis, which become manifest to a 
compensable degree within a prescribed period after discharge 
from service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2007).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

Other than pes planus, service medical records of the 
veteran's entry report no defects, and the Board presumes the 
veteran to have been in sound condition at the time of entry.   
Parker v. Derwinski, 1 Vet. App. 522 (1991).  

A.  Low Back Disability

Service medical records contain neither manifestations nor 
complaints, nor findings of either a low back disability or 
any back injury.  The veteran's separation examination in 
December 1949 reveals no significant abnormalities of the 
spine.

During a VA examination in February 1954, the veteran 
reported having current problems with his back and having a 
"hurting in the small of [his] back."  The veteran also 
reported a history of a "split-rail fall" on the dorsum of 
the left hand in service, but did not report injuring his 
back at that time.  No abnormality of the lumbar spine was 
found.

VA treatment records show complaints of lumbosacral pain, 
radiating to the groin area of both legs, in September 1980.  
Records reflect that the veteran had lifted an air 
conditioner five days earlier.  X-rays revealed mild disc 
space narrowing at L3-L4 and L5-S1.  The examination was 
otherwise unremarkable.

There is no evidence of arthritis either manifested in 
service or within the first post-service year, to warrant 
service connection on the basis of presumptions referable to 
chronic diseases.

While two former soldiers recalled in October 2003 that the 
veteran had injured himself while stationed at Fort Bennett 
in 1949, neither soldier specified a back injury.

In November 2005, the veteran testified that he first started 
having problems with his back following the "split-rail 
fall" in 1949 at Fort Bennett, and that he still had sharp 
pains in his back and leg.  He reported taking pain 
medication in service, but receiving no other treatment.  The 
veteran also testified that he was treated post-service by 
two family physicians, who are now deceased, and at the 
Maharry Medical Hospital in the late 1960's.  Surgery was not 
recommended for his back problems.

The veteran's testimony is competent evidence, via first-hand 
knowledge, that he experienced the "split-rail fall" and 
back pain in service, although not of in-service disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).  

While the veteran contends that a low back disability had its 
onset in service, there is no competent evidence linking a 
low back disability with injury or disease in service, and no 
competent evidence establishing the onset of the disability 
in service.

Because the competent evidence does not link a currently 
shown disability to service and there is no evidence of a low 
back disability in service or within the first post-service 
year, the weight of the evidence is against the claim.  As 
the weight of the competent evidence is against the claim, 
the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection for a low back 
disability.

B.  Cervical Spine Disability

Service medical records contain neither manifestations nor 
complaints, nor findings either of a cervical spine 
disability or of any neck problems.

X-rays taken of the cervical spine in September 1980 reveal 
degenerative changes involving C5 through C7.
 
VA treatment records show complaints of neck pain, and a 
diagnosis of mild cervical arthritis with possible nerve root 
component in December 1983.

In December 1985, the veteran reported neck pain radiating to 
the right shoulder, and that his neck problems began 
approximately one year earlier.

The Board notes that one former soldier recalled in October 
2003 that the veteran had been injured in a truck accident 
while stationed at Fort Bennett in 1949, but did not specify 
a neck injury.

Records dated in March 2004 reflect a diagnosis of neck pain, 
probable osteoarthritis.

In November 2005, the veteran testified that he first started 
having problems with his neck in 1949 at Fort Bennett, when a 
truck he was riding in turned over.  The veteran was thrown 
from the truck, and landed on his head.  He was treated in 
the dispensary for bleeding.  He continued to have headaches 
and stiffness in his neck.  The veteran also testified that 
his superiors tried to get him a medical discharge, but that 
he did not want one.  The veteran testified that he did not 
have any separation examination, and was honorably 
discharged.

Again, the veteran's testimony is competent evidence, via 
first-hand knowledge, that he experienced neck pain in 
service following a truck accident, although not of in-
service disability.  See Bostain, 11 Vet. App. at 127.  

There is no other competent evidence linking a current 
cervical spine disability with service.

Because the competent evidence does not link a currently 
shown disability to service, and there is no evidence of 
either neck problems or a cervical spine disability in 
service, the weight of the evidence is against the claim.  As 
the weight of the competent evidence is against the claim, 
the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.

C.  Residuals of a Right Foot Injury

The Board notes that one former soldier recalled in October 
2003 that the veteran had stepped on a nail and injured his 
foot in August 1949.

Service medical records of the veteran's separation report no 
significant abnormalities of the feet and extremities in 
December 1949.

There is no evidence within the first post-service year of 
any arthritis to warrant service connection on a presumptive 
basis.

In November 2005, the veteran testified that he had stomped 
on a piece of wood to break it for use in a furnace in 
service, and that a nail went through his boot and into his 
foot.  He testified that his wound had been cleaned and he 
was given a tetanus shot.  The veteran also testified that a 
callus had grown in that location on his right foot, which 
became hard and painful when walking.  He had not sought 
medical treatment for any residuals of a right foot injury 
during the prior 20 years.

Evidence of a prolonged period without medical complaint in 
the decades immediately following service, constitutes 
negative evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Although the veteran has 
asserted that he has current residuals of a right foot 
injury, he is a layperson, and lacks the requisite medical 
knowledge to make a competent diagnosis of a disability.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
notwithstanding the veteran's assertions, there is no 
competent evidence that he currently has residuals of a right 
foot injury.

Because the evidence weighs against a current diagnosis of 
residuals of a right foot injury, the preponderance of the 
evidence is against the claim.  The benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
53-56.  

D.  Residuals of Status-Post Bilateral Inguinal Hernia Repair

Service medical records contain neither manifestations nor 
complaints, nor findings of either groin pain or a hernia.

The veteran's separation examination in December 1949 found 
no significant abnormalities of his genitourinary system.

During a VA examination in February 1954, the veteran 
reported having pain in his crotch while walking and reported 
having a lump on the left testicle since service.  He denied 
venereal infections.  The veteran reported that his condition 
reactivated in December 1953 when he worked as a porter.  
When the veteran stopped working, his symptoms disappeared.  

Examination revealed a moderate enlargement of the left 
epididymis, which was quite tender.  There also was some 
tenderness along the spermatic cord.  The right testicle was 
negative.  The examiner diagnosed subacute left epididymitis.  
No hernia was found.

VA treatment records, dated in December 2002, reflect that 
the veteran reported always having some pain in his right 
groin since 1949.  Records first show an assessment of 
bilateral inguinal hernias in March 2003, and that the 
veteran underwent surgical repair in April 2003.  In May 
2003, the veteran reported an occasional tingling sensation 
along the incision line.  No recurrence of the hernias is 
demonstrated.
 
In November 2005, the veteran testified that he had a little 
pain in the groin area ever since the "split-rail fall" in 
1949 at Fort Bennett.  The veteran also testified that he was 
told in 1949 that there might be a small tear, but not to 
worry about it.  The veteran was given medications to ease 
the pain.

As noted above, the veteran's testimony is competent 
evidence, via first-hand knowledge, that he experienced groin 
pain following the "split-rail fall" in service, although 
not of in-service disability.  See Bostain, 11 Vet. App. at 
127.  

While the veteran contends that the bilateral inguinal 
hernias had their onset in service, there is no competent 
evidence linking residuals of status-post bilateral inguinal 
hernia repair with injury or disease in service, and no 
competent evidence establishing the onset of disability in 
service.

Because the competent evidence does not link a currently 
shown disability to service and there is no evidence of 
bilateral inguinal hernias in service, the weight of the 
evidence is against the claim.  As the weight of the 
competent evidence is against the claim, the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

Hence, the weight of the evidence is against the claim, and 
against the grant of service connection for residuals of 
status-post bilateral inguinal hernia repair.

III.  Petition to Reopen

The veteran's original claim for service connection for 
residuals of a left hand injury was denied by the RO in 
February 1954.

Evidence of record at the time of the RO's decision in 
February 1954 included the veteran's service medical records, 
and the report of a February 1954 VA examination.  The 
service medical records consist solely of an enlistment 
examination and a separation examination; neither a left hand 
injury nor a left hand disability was recorded.

During the February 1954 VA examination, the veteran reported 
a history of a "split-rail fall" on the dorsum of the left 
hand in service.  Examination revealed no evidence of any 
scarring or of any bony deformity.  The finger and thumb 
mobility were full with no diminution in strength.  The wrist 
and the remainder of the left upper extremity were normal in 
appearance.  No residuals of a left hand injury were found.

Based on this evidence, the Board concluded that there was no 
evidence of any residuals of a left hand injury.  The veteran 
was informed that the RO denied service connection.
  
As there was no timely appeal, the RO's February 1954 
decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

The present claim was initiated by the veteran in March 2003.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since February 1954 includes 
statements by two former soldiers, received in October 2003, 
indicating that the veteran had injured himself while 
stationed at Fort Bennett in 1949, although neither soldier 
specified a left hand injury; various VA treatment records 
for disabilities other than a left hand; and the transcript 
of the November 2005 hearing.

In November 2005, the veteran testified that he had injured 
his left hand in the "split-rail fall" in service.  He also 
testified that he had not received treatment for residuals of 
a left hand injury since the 1980's, but that he still did 
not have a good left hand grip.

This evidence is cumulative.  The veteran has offered 
testimony in which he argued that he has current residuals of 
a left hand injury.  The veteran, as a lay person, lacks the 
requisite medical knowledge to make a competent diagnosis of 
a disability.  Grottveit, 5 Vet. App. at 93.  As noted above, 
the absence of evidence of medical complaint for a prolonged 
period following service constitutes negative evidence 
against the claim.  Maxson, 230 F.3d at 1333.

There is no competent evidence linking any current residuals 
with the "split-rail fall" or other incident in service.  
Moreover, neither the veteran nor his representative has 
alluded to the existence of any such evidence.

Because there is no new, competent evidence of any current 
residuals of a left hand injury, and absent evidence of any 
nexus to service, there is no reasonable possibility that the 
additional evidence may substantiate the claim.

As new and material evidence has not been received, the claim 
for service connection for residuals of a left hand injury is 
not reopened.


ORDER

Service connection for a low back disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for residuals of a right foot injury is 
denied.

Service connection for residuals of status-post bilateral 
inguinal hernia repair is denied.

New and material evidence has not been received; the claim 
for service connection for residuals of a left hand injury is 
not reopened.




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


